Title: To John Adams from Henry Channing, 26 October 1820
From: Channing, Henry
To: Adams, John


				
					Dear Sir,
					New London, Connt. Octr 26th 1820.
				
				I cannot refrain from expressing my high gratification in perceiving that the Convention for amending the Constitution of Massts is to be honoured by your presence as a member. It must be gratifying to yourself to have this renewed proof of the undiminished confidence of  your fellow-citizens, at this advanced period of life.I perceive, with some surprize, in the Boston papers several writers come forth in support of the Article in your constitution, providing that all persons shall be compelled to pay taxes in support of ministers and public worship. It seems the old English cry is revived—“the church is in danger.” I should suppose honest & honourable men would be ashamed of this cantilena sacerdotis.Under our Former practice in this State, before the adoption of our present Constitution, the same canting language was used, to counteract every effort for rescuing the minor sects from the compulsion of paying taxes for the support of ministers, whose doctrine they abhorred, & whom they could not conscientiously hear. It was in vain urged, that some denominations, particularly the Quakers, were conscientiously opposed to paying money for the support even of their own preachers, and hence, must refuse to pay other preachers whom they believed “hirelings & not shepherds of Christ’s flock”—that, whether they were correct in this, or not, the civil authority were not competent to judge or decide.—That, if required to certify that they normally attended at Friends Meetings, this might be rendered impracticable as no meeting might be held near their places of residence. Besides it was giving a right to the dominant sect, to exercise authority over a minor sect; & thus destroy the independence & equal rights of different denominations. Our constitution has rescued us from these incongruities, and left the religion of the gospel to its own powers to support itself, thus paying due honour to its truth & excellency, and submitting to the declaration of Christ—“My kingdom is not of this world; if my kingdom were of this world, then would my servants fight, that I should not be delivered to the Jews; &c” John XVIII. 36.Now, every one is left to exercise his own free choice to attach himself to any religious society or not; and, after paying all debts contracted while he belongs to a society, he has a right to lodge a certificate with the clerk of the society, declaring that he withdraws; after which he is no longer liable for subsequent debts.—Under this system we find none of the evils predicted. Our bibles are not burned—our churches are not destroyed—our ministers are supported by those who approve of their lives & doctrines.We have been for a century in the practice of much fulsome parade at elections—in some part of which the Governour was placed in not the most honourable situation. He was escorted into town to a tavern thronged by the multitude—cake, wine, spirits &c were liberally distributed at the public expense. This amounted generally to $150 including the wine &c at the houses where the escort met the Govr. This parade was on the day preceding the election. On election day the public entertainment would often amount to $750—the pay of Govr Guards, I think, was upwards of $200.—A public dinner was given to the clergy.—All these expenses we provided against at the session of Gen. Assembly, last May. I take the liberty of enclosing a paper containing a summary fo the remarks I offered on Election Expenditures which you may not have seen. There is an evident improvement in this state under our excellent Constitution.Praying that you may see many more years of health, et otium cum dignitate, with reiterated occasions of rejoicing in your country’s happiness, in whose deliverance & independence you have been honoured as a distinguished instrument, under a gracious Providence—I subscribe / With unceasing Respect & Affection / Your Obedt Servt
				
					Henry Channing
				
				
			